Citation Nr: 1105455	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the character of the appellant's discharge from service 
is a bar to entitlement to Department of Veterans Affairs (VA) 
benefits.



REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The appellant served on active duty from February 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board issued a decision in February 2007 denying the benefits 
sought on appeal.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a March 2008 Order, the Court vacated the 
February 2007 Board decision and remanded the matter to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion). 

The Board issued another decision in April 2009 once again 
denying the benefits sought on appeal.  The appellant appealed 
that decision to the Court, and in a September 2010 Order, the 
Court vacated the April 2009 Board decision and remanded the 
matter to the Board for development consistent with the parties' 
Joint Motion for Remand (Joint Motion).  The case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further action 
is required.


REMAND

Reason for Remand:  To obtain records from the Social Security 
Administration (SSA).

The appellant served on active duty from February 1976 to August 
1979, and he was separated from service with a bad conduct 
discharge by sentence of a Special Court Martial.  He has 
asserted that he was insane at the time he committed the offenses 
that led to his bad conduct discharge.  The parties to the Joint 
Motion noted that the appellant had previously reported being 
seen by a psychiatrist in service and indicated that he had been 
found unemployable a few months after his discharge by the Social 
Security Administration (SSA) due to a mental disorder from his 
military service.  However, the parties also observed that VA did 
not appear to have made any attempt to obtain the appellant's SSA 
records, despite his assertion that such records were relevant to 
his claim because they pertained to his mental health.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal departments or 
agencies.  Where there has been a determination that an appellant 
is entitled to SSA benefits, the records concerning that decision 
are often needed by the VA for evaluation of pending claims and 
must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the RO should obtain and associate such 
records with the appellant's claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The RO should obtain a copy of the 
decision to grant SSA benefits to the 
appellant and the records upon which that 
decision was based and associate them with 
the claims file.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of those records.

2.   After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph. 

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


